COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Unity National Bank v. John Scroggins

Appellate case numbers: 01-20-00593-CV

Trial court case number: 2017-31933

Trial court:              164th District Court of Harris County

       On November 23, 2021, this Court stayed the appellate proceedings in appellate cause
number 01-20-00593-CV. Before the stay was granted, appellant, Unity National Bank, filed a
second motion for extension of time to file a motion for rehearing. On March 1, 2022, the stay in
appellate cause number 01-20-00593-CV was lifted.
       Appellant’s second motion for extension of time to file a motion for rehearing is granted,
and appellant’s motion for rehearing, if any, is due fifteen days from the date of this order.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: March 1, 2022